--------------------------------------------------------------------------------

Exhibit 10.2


Genesis Energy, LLC
2010 Long-Term Incentive Plan


Form of Directors Phantom Unit with DERs Agreement


AGREEMENT made as of April 20, 2010 between Genesis Energy, LLC, a Delaware
limited liability company (the “Company”), and ______________________
(“Director”).


To carry out the purposes of the Genesis Energy, LLC 2010 Long-Term Incentive
Plan (the “2010 Plan”), by affording Participant the opportunity to receive cash
payments based on the Fair Market Value of the Common Units (“Units”) of Genesis
Energy, L.P. (the “Partnership”), the Company and Director hereby agree as
follows:


 
1.
Grant of Phantom Units with DERs.



 
(a)
General.  The Company shall from time to time grant to Director Phantom Units
pursuant to the 2010 Plan.  Such grants of Phantom Units also include a grant of
tandem DERs with respect to each Phantom Unit.  The Company shall establish a
DER bookkeeping account with respect to each Phantom Unit (“DER Account”) that
shall be credited with an amount equal to any cash distributions made by the
Partnership on a Unit during the period such tandem Phantom Unit is
outstanding.  If the participant is a Director on the date on which Partnership
pays pro rata cash distributions to its unitholders, the Company shall pay the
Participant on such date an amount of money equal to her/his DER Account
balance, subject to any limitations provided in this Agreement or the 2010
Plan.  This grant is subject to the terms and conditions of the 2010 Plan, which
is incorporated herein by reference as a part of this Agreement.  A copy of the
2010 Plan is attached hereto.  In the event of any conflict between the terms of
this Agreement and the 2010 Plan, the 2010 Plan shall control.  Capitalized
terms used in this Agreement but not defined herein shall have the meanings
ascribed to such terms in the 2010 Plan, unless the context requires otherwise.



 
(b)
Vesting.  Except as otherwise provided in Paragraph 2 hereof, all Phantom Units
and DERs granted hereunder shall vest in accordance with Schedule A as attached
to each notice of grant.



 
2.
Events Occurring Prior to Vesting.



 
(a)
Death or Disability.  If, prior to vesting, Director ceases to be a Director as
a result of death or disability (within the Company’s policy or determination
thereof), all unvested Phantom Units and DERs granted hereunder then held by
Director will automatically become fully vested upon such termination.



 
(b)
Other Termination. If Director ceases to be a Director for any reason other than
death or disability as provided in (a) above, all unvested Phantom Units and
DERs granted hereunder then held by Director shall be automatically forfeited
upon such termination, unless the Committee, in its discretion, waives, in whole
or in part, such forfeiture.


 
1

--------------------------------------------------------------------------------

 
 
 
(c)
Change in Control.  Notwithstanding any other provision hereof, immediately
prior to the occurrence of a Change in Control, all Phantom Units and DERs
granted hereunder then held by Director shall become fully vested.



 
3.
Payment.  As soon as administratively practicable and not later than 30 days
after the vesting of a Phantom Unit and its tandem DER, Director shall receive
from the Company, in cancellation of such Phantom Unit and DER, a cash payment
equal to the sum of (i) the Fair Market Value of a Unit on the payment date and
(ii) the amount of cash then credited to the DER Account with respect to such
Phantom Unit.



Limitations Upon Transfer.  All rights under this Agreement shall belong to
Director and may not be transferred, assigned, pledged, or hypothecated in any
way (whether by operation of law or otherwise), other than by will or the laws
of descent and distribution or pursuant to a “qualified domestic relations
order” (as defined by the Internal Revenue Code of 1986, as amended), and shall
not be subject to execution, attachment, or similar process.  Upon any attempt
to transfer, assign, pledge, hypothecate, or otherwise dispose of such rights
contrary to the provision in this Agreement, or the 2010 Plan, or upon the levy
of any attachment or similar process upon such rights, such rights shall
immediately become null and void.


 
4.
Withholding of Tax.  To the extent that the grant, vesting or payment of a
vested Phantom Unit or DER results in the receipt of compensation by Director
with respect to which the Company or Affiliate has a withholding obligation, the
Company or Affiliate shall withhold such amount from any payment otherwise due
under this Agreement.



 
5.
Binding Effect.  This Agreement shall be binding upon and inure to the benefit
of any successor or successors of the Company or upon any person lawfully
claiming under Director.



 
6.
Modification.  Except to the extent permitted by the 2010 Plan, any modification
of this Agreement will be effective only if it is in writing and signed by each
party whose rights hereunder are affected thereby.



 
7.
Governing Law.  This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Delaware, without regard to conflicts of laws
principles thereof.



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and Director has executed this Agreement, all effective
as of the day and year first above written.



 
GENESIS ENERGY, LLC
             
By:
     
Name:
   
Title:
             
DIRECTOR
                 


 
2

--------------------------------------------------------------------------------